 



Exhibit 10.16
 
2007 Schedule — ABC Annual Incentive Compensation Plan
Pursuant to the Annual Incentive Compensation Plan (the “Plan”), the Board
Compensation Committee has adopted the following Individual Award Opportunities,
Performance Goals, Performance Measures, and Participants for Arkansas Best
Corporation/Data-Tronics Corp. in 2007.
I. Individual Award Opportunities
The Individual Award Opportunities provided by this plan are based on
(a) reaching set performance goals for ABC’s Return on Capital Employed (“ROCE”)
and (b) your Target Incentive Award. (ABC uses consolidated ROCE). The formula
below illustrates how your benefit is computed:
Your Benefit = [Percent of Target x Your Target Incentive Award x Your Base
Salary]
“Percent of Target” is shown in Table 1 of Appendix A and depends on the ROCE
achieved by ABC for the year.
     A. Performance Goals The performance goals are listed in Appendix A, Table
1.
     B. Target Incentive Award. Target Incentive Award is a percentage of your
Base Salary. The percentage varies for each level of management within the
company. The Target Incentive Awards are listed in Appendix A, Table 2.
     C. Base Salary. Base Salary means as to any specific Plan Year, a
participant’s base salary paid in the fiscal year for which the annual incentive
is earned. Base Salary is not reduced by any voluntary salary reductions or any
salary reduction contribution made to any salary reduction plan, defined
contribution plan or other deferred compensation plans of the Company, but does
not include any payments under the Plan, any stock option, restricted stock or
other type of equity plan, or any other bonuses, incentive pay or special
awards.
II. Performance Measure
ROCE for ABC is calculated as the following ratio:
Net Income + After-tax Effect of Interest Expense
+ After-tax Effect of Imputed Interest Expense
Average Equity + Average Debt + Average Imputed Debt
“Net Income” for the ROCE calculation is net income determined in accordance
with Generally Accepted Accounting Principles after taking into account the
Section IV Required Adjustments, except that: (i) 1/10th of the 2006 after-tax
settlement accounting charge will be deducted from net income, and (ii) the
after-tax annual incentive compensation earned by ABC and Data-Tronics employees
under this Plan and the after-tax annual incentive compensation earned by ABF
employees under the ABF Annual Incentive Compensation Plan will be added back.
“Interest Expense” for the ROCE calculation is (i) interest on all long and
short-term indebtedness and other interest bearing obligations, and
(ii) deferred financing cost amortization and other financing costs including
letters of credit fees.
“Imputed Interest Expense” consists of the interest attributable to Average
Imputed Debt assuming an interest rate of 7.5%.

 



--------------------------------------------------------------------------------



 



 
“Average Debt” is the average of the beginning of the year and the end of the
year current and long-term debt.
“Average Imputed Debt” consists of the average of the beginning of the year and
the end of the year present value of all payments determined using an interest
rate of 7.5% on operating leases of revenue equipment with an initial term of
more than two years.
III. Participants
Participants in the Annual Incentive Compensation Plan are the following job
positions and other job positions or key employees as may be specifically
approved by the Board of Directors:

     
Arkansas Best Corporation
  President-CEO, Senior Vice Presidents, Vice Presidents, Department Directors
 
   
Data-Tronics Corp.
  President, Department Directors

IV. Required Adjustments
The following adjustments shall be made:
Net Income for the Performance Measure shall be adjusted to exclude any of the
following events: (i) losses due to changes in the tax law or other such laws or
regulations affecting reported results, (iii) accruals for reorganization and
restructuring programs, (iv) an extraordinary, unusual or non-recurring items as
described in Accounting Principles Board Opinion (ABP”) No. 30, (v) any change
in accounting principle as defined in APB No. 20, and (vi) any loss from a
discontinued operation as described in Financial Accounting Standards No. 144.
V. Discretionary Adjustments
Prior to a Change In Control, the Compensation Committee may reduce any
Participant’s Final Award if the Compensation Committee determines, in its sole
discretion, that events have occurred or facts have become known which would
make a reduction appropriate and equitable.

 



--------------------------------------------------------------------------------



 



 
Appendix A
2007 Schedule
Table 1

              Return on Capital Employed Earned   Percent of Target Incentive
Award Earned (“ROCE”)   (“Percent of Target”)  
7%
      40%    
 
           
8%
      60%    
 
           
9%
      80%    
 
           
10%
      100%    
 
           
11%
      120%    
 
           
12%
      140%    
 
           
13%
      160%    
 
           
14%
      190%    
 
           
15%
      220%    
 
         
Above 15%
  Increase Percent of Target by 30% for each percentage point above 15% ROCE

Table 2

      Job Title   Target Incentive Award
ABC – President-CEO
  _____;%
 
   
ABC – SVP
  _____;%
 
   
ABC Vice President DTC President
  _____;%
 
   
ABC/DTC Department Director
  _____;%

 